Name: 88/177/EEC: Commission Decision of 11 February 1988 approving derogations provided for by Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  technology and technical regulations;  means of agricultural production;  Europe
 Date Published: 1988-03-25

 Avis juridique important|31988D017788/177/EEC: Commission Decision of 11 February 1988 approving derogations provided for by Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Italian text is authentic) Official Journal L 080 , 25/03/1988 P. 0052 - 0053*****COMMISSION DECISION of 11 February 1988 approving derogations provided for by Italy from certain provisions of Council Directive 77/93/EEC in respect of seed potatoes originating in Poland (Only the Italian text is authentic) (88/177/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 87/298/EEC (2), and in particular Article 14 (2) and Annex IV, part A (24) thereof, Whereas, pursuant to Directive 77/93/EEC, potato tubers originating in third countries where potato spindle tuber viroid has occurred may not, in principle, be brought into the Community unless their faculty of germination has been suppressed, in view of the risk of the introduction of potato spindle tuber viroid, and unless - if they originate in a country where Corynebacterium sepedonicum is known to occur - provisions recognized as equivalent to the Community provisions on combating this harmful organism have been complied with in the country of origin; Whereas, nevertheless, Article 14 (1) (c) (iii) of the abovementioned Directive permits Member States to provide for derogations with regard to the rule relating to the suppression of the faculty of germination, provided that there is no risk of harmful organisms spreading; whereas these derogations are subject to approval, under certain conditions, in accordance with Article 14 (2) and must also comply with the conditions laid down in Annex IV, part A (24); Whereas in Italy the growing of potatoes of the Sieglinde variety has been an established practice; whereas part of the supply of seed potatoes of this variety has been ensured by imports from Poland; Whereas Italy has stated that it intends to provide for derogations for the current seed-potato marketing seasons; Whereas it is known that Poland is still not free from potato spindle tuber viroid or from Corynebacterium sepedonicum; Whereas Poland has developed a programme to eradicate these harmful organisms on a regional basis; whereas there are good reasons to believe that the programme to eradicate these harmful organisms has become fully effective, at least in certain 'closed zones' (strefy zamkniete) of the voievodship of Lomza; Whereas it can therefore be established that there is no risk of the harmful organisms in question spreading, provided that the seed potatoes originate in such zones and that certain special technical conditions are complied with; Whereas, therefore, the derogations provided for by Italy should be approved for the current seed-potato marketing season, provided that they include the aforementioned conditions and without prejudice to Council Directive 66/403/EEC (3), as last amended by Directive 87/374/EEC (4), and to Council Directive 70/457/EEC (5), as last amended by Directive 86/155/EEC (6); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Approval is hereby given, under the conditions laid down in paragraph 2, and without prejudice to Directives 66/403/EEC and 70/457/EEC, to Italy to provide, in accordance with Article 14 (1) (c) (iii) of Directive 77/93/EEC, and in connection with the third indent of part A (24) of Annex IV thereto, for derogations from Article 5 (1) and the third indent of Article 12 (1) (a) of that Directive as regards the requirements referred to in part A (25) of Annex IV, in respect of seed potatoes of the Sieglinde variety originating in Poland. 2. For the purposes of paragraph 1, the following conditions shall apply: (a) the seed potatoes shall have been produced in fields located in the 'closed zone' (strefa zamknieta) of Wierzbowo in the voievodship of Lomza; (b) the seed potatoes shall have been produced exclusively from seed potatoes of the 'Super-Elite' category, supplied by the official Plant Improvement Station of Lubleno in the voievodship of Gdansk; (c) the seed potatoes shall be certified officially as seed potatoes meeting at least the conditions laid down for the 'Elite' category; (d) samples shall be taken officially in respect of each lot intended for Italy; a lot may consist only of tubers of one single variety which have been produced on one single establishment; the samples shall be examined by official laboratories in order to detect any presence of potato spindle tuber viroid or Corynebacterium sepedonicum; the samples for the detection of potato spindle tuber viroid shall be tubers, or leaves taken from the crop which produced the lot; for the detection of Corynebacterium sepedonicum two samples of tubers shall be taken per lot, each of which shall be approximately 1 % of the tubers in the lot, up to 1 000 tubers; the examinations shall be carried out on the entire samples, using the following methods: - as regards potato spindle tuber viroid: the Page method, after passage of the material through appropriate plants, or c-DNA hybridization procedure, and - as regards Corynebacterium sepedonicum: at least the Angers IF method or an equivalent IF method; (e) the lots shall be kept separate in all operations including transport; (f) the plant health certificate required shall be made out separately for each consignment and only if it has been established by the scientists involved that the examinations referred to in (d) did not give rise to suspicions or to the detection of the presence of potato spindle tuber viroid or Corynebacterium sepedonicum in the lot, and that in particular the IF-testing was shown to be negative. It shall state, under 'Additional Declaration' that the conditions laid down in (a) to (d) have been complied with, and shall give the name of the establishment which has produced the seed potatoes and the seed potato certification number, as well as the name of the area referred to in (a); (g) in Italy, a representative sample shall be taken officially from each of the lots imported pursuant to this Decision, for official examination in respect of Corynebacterium sepedonicum, in accordance with the Community established method for the detection and diagnosis of Corynebacterium sepedonicum; the lots shall remain separate under official control and may not be marketed or used until it has been established that the presence of Corynebacterium sepedonicum was not suspected or detected in those examinations; sub-samples shall be kept available for subsequent examination by other Member States, and the Italian authorities shall before 31 March 1988 inform the Commission, with a view to organizing that examination and the recording thereof; the total of lots imported shall not exceed an amount which is adequate for the abovementioned examinations, taking into account the facilities available for that purpose; (h) potatoes grown from seed potatoes imported pursuant to this Decision shall not be certified as seed potatoes and shall be used only in Italy, and only as potatoes for consumption; (i) buildings, containers, packaging material, vehicles and handling, grading and preparation equipment which have been in contact with seed potatoes imported pursuant to this Decision shall be cleaned and desinfected before being brought into contact with other potatoes. Article 2 Italy shall provide the Commission and the other Member States, before 1 June 1988, with information on the amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (g); copies of each plant health certificate shall be transmitted to the Commission. Article 3 The approval granted in Article 1 shall expire on 31 March 1988. It shall be revoked prior to that date if it is found that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of the harmful organisms in question or have not been complied with. It may be revoked prior to that date if it is found that there are elements which would militate against the proper functioning of the 'closed zones' concept in Poland. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 11 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 151, 11. 6. 1987, p. 1. (3) OJ No 125, 11. 7. 1966, p. 2320/66. (4) OJ No L 197, 18. 7. 1987, p. 36. (5) OJ No L 225, 12. 10. 1970, p. 1. (6) OJ No L 118, 7. 5. 1986, p. 23.